Appeal from, a decree of Surrogate’s Court, Westchester County, sustaining certain objections to the account of the Westchester Trust Company, and surcharging it. Decree modified by striking therefrom the surcharge based on certificate No. 1175, for $500, and, as thus modified, unanimously affirmed, without costs, and the matter remitted to the Surrogate’s Court for the entry of a decree accordingly. The modification is required by the ruling on certificate No. 2940, in Matter of Prime (Heermance) (254 App. Div. 685; affd., 278 N. Y. 601), and the ruling in Matter of Curtiss (Sanford) (ante, p. 964), decided herewith. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.